Citation Nr: 0413022	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-17 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
arthritis of the knees and hips, claimed as secondary to a 
service-connected back disability, to include the question of 
timeliness of the appeal.

2.	Entitlement to a rating in excess of 40 percent for 
residuals, fracture, 4th lumbar vertebra with limitation of 
motion, to include the question of timeliness of the appeal.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1976.

These matters arise from a June 2001 rating decision in which 
the RO declined to reopen the veteran's claim for service 
connection for arthritis of the knees and hips, claimed as 
secondary to a service-connected back disability (on the 
basis that new and material evidence had not been received), 
and denied a rating in excess of 40 percent for residuals, 
fracture, 4th lumbar vertebra with limitation of motion.  The 
veteran filed a Notice of Disagreement (NOD) with the June 
2001 rating decision later that month, and a Statement of the 
Case (SOC), addressing both issues, was issued in October 
2001.  

As explained in more detail below, on preliminary review of 
the appeal in December 2003, the Board found that the record 
raised a question as to the timeliness of the Substantive 
Appeal on both issues on appeal; hence, the Board remanded 
these matters to the RO for consideration of the timeliness 
question.  The RO addressed the question of the timeliness in 
a January Supplemental Statement of the Case (SSOC), afforded 
the veteran the opportunity to respond within 60 days of the 
date of the SSOC.  To date, no response from the veteran has 
been received.


FINDINGS OF FACT

1.	By letter of June 8, 2001, the RO notified the veteran of 
the denials of the petition to reopen his claim for service 
connection for arthritis of the knees and hips, claimed as 
secondary to a service-connected back disability, and of a 
rating in excess of 40 percent for residuals, fracture, 4th 
lumbar vertebra with limitation of motion.  

2.	The veteran filed a NOD with the June 2001 denial of each 
claim on June 21, 2001.  

3.	A SOC addressing the denied claims was issued on October 
10, 2001.

4.	In response to additional evidence submitted by the 
veteran, the RO issued a SSOC reflecting the continued denial 
of the claims on January 4, 2002.

5.	No document was received within one year of the June 8, 
2001 notice of the denial of each claim that may be construed 
as a Substantive Appeal on the issues addressed in the SOC 
and SSOC, or as an extension of time to file a Substantive 
Appeal as to those claims.   


CONCLUSION OF LAW

In the absence of a timely-filed Substantive Appeal as to 
either issue, the Board is without jurisdiction to consider, 
on the merits, the petition to reopen the claim for service 
connection for arthritis of the knees and hips, claimed as 
secondary to a service-connected back disability, and the 
claim for a rating in excess of 40 percent for residuals, 
fracture, 4th lumbar vertebra with limitation of motion.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R.           § 20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A recent amendment to 
the regulations allows that, except in the case of 
simultaneously contested claims, if a claimant submits 
additional evidence within 1 year of the notification of the 
determination being appealed, and that evidence requires that 
the claimant be furnished an SSOC, then the time to submit a 
Substantive Appeal shall end not sooner than 60 days after 
such SOC is mailed to the appellant, even if the 60-day 
period extends beyond the expiration of the 1-year appeal 
period.  See 38 C.F.R. § 20.302 (2003); 66 Fed. Reg. 50318 
(Oct. 3, 2001).  Where a veteran files a timely NOD but fails 
to timely file a Substantive Appeal, the appeal is untimely.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).

As noted in the Introduction, by rating action of June 2001, 
the RO denied the veteran's petition to reopen his claim for 
service connection for arthritis of the knees and hips, 
claimed as secondary to a service-connected back disability, 
and also denied a rating in excess of 40 percent for 
residuals, fracture, 4th lumbar vertebra with limitation of 
motion.  The RO notified the veteran of the denial of each 
claim in correspondence dated June 8, 2001.  A NOD was 
received on June 21, 2001, and a SOC was issued on October 
10, 2001, with a cover letter that clearly notified the 
veteran that he had to file a formal appeal (Substantive 
Appeal) to perfect his appeal; a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) was enclosed for that purpose.  
After the veteran submitted additional evidence, the RO 
issued a SSOC continuing the denial of each claim on January 
4, 2002; the cover letter for the SSOC reiterated that the 
veteran had to file a Substantive Appeal to perfect his 
appeal.  However, the claims file contains no correspondence 
from the veteran that may be construed as a timely 
Substantive Appeal as to either issue, or a timely request 
for an extension of time to file a Substantive Appeal beyond 
the one year from the date of mailing of the notification of 
the determination being appealed.  

Pursuant to 38 CFR 20.302, the veteran had until June 8, 2002 
(one year from the notification of the denial of each claim) 
to file a Substantive Appeal-in this case, such date is the 
later of the date of the expiration of one year from the 
notification of the denials of the petition to reopen and the 
claim for an increased rating, and 60 days from the issuance 
of the January 4, 2002 SSOC on these issues.  While on 
October 25, 2002, the veteran filed a VA Form 9 with the RO 
addressing these claims, this document was received more than 
four months after the date for filing a timely Substantive 
Appeal had expired. 

The Board points out that, prior to the expiration of the 
one-year period for filing a timely Substantive Appeal, the 
veteran filed additional evidence in support of his claim in 
December 2001, following which the RO issued a January 2002 
SSOC addressing this additional evidence.  While the issuance 
of a SSOC provides an additional 60 days for filing a 
Substantive Appeal under 38 C.F.R. § 20.303, that provision 
does not affect the time period for filing a Substantive 
Appeal in this case because, as previously noted, the veteran 
had until June 8, 2002 to file a Substantive Appeal, the 
later of the date of the expiration of one year from 
notification of the determination being appealed, and 60 days 
from the issuance of the January 4, 2002 SSOC.  

The Board notes the veteran's assertion, set forth on the 
October 2002 VA Form 9, that he had initially filed a VA Form 
9 in February 2002 that addressed his petition to reopen and 
claim for an increased rating.  However, the claims file 
contains no such document, and there is no other document 
that may be construed as a Substantive Appeal on these issues 
prior to the untimely October 2002 VA Form 9.  The veteran 
has not offered any other arguments on the timeliness 
question, either in response to the Board's December 2003 
remand, or the RO's January 2004 SSOC on the timeliness 
question.  

Under these circumstances, the Board must conclude that the 
veteran has failed to timely perfect an appeal of the RO's 
June 2001 denial of the veteran's petition to reopen his 
claim for service connection for arthritis of the knees and 
hips, claimed as secondary to a service-connected back 
disability, and of a rating in excess of 40 percent for 
residuals, fracture, 4th lumbar vertebra with limitation of 
motion.  As such, the Board does not have jurisdiction to 
review these claims, and, pursuant to the Board's authority 
under 38 U.S.C.A. § 7105(d)(3), the appeal must be denied on 
that basis.  


ORDER

As a timely appeal has not been perfected as to the denial of 
the veteran's petition to reopen his claim for service 
connection for arthritis of the knees and hips, claimed as 
secondary to a service-connected back disability, the appeal 
as to that issue is denied.  

As a timely appeal has not been perfected as to the denial of 
a rating in excess of 40 percent for residuals, fracture, 4th 
lumbar vertebra with limitation of motion, the appeal as to 
that issue is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



